Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-30 are allowed. The art of record does not teach or render obvious a method for orthodontic treatment including an bracket body including the bracket door including a coplanar spring, the spring including a mesial leg connected to the spring body, a distal leg connected to the spring body, the mesial leg includes an outer mesial protrusion and an inner mesial protrusion, the distal leg includes an outer distal protrusion and an inner distal protrusion, wherein the mesial and distal leg deflect in a direction generally coplanar with the plane of motion of the bracket door and interact with the bracket body and in combination with limitations set forth in the claim(s).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  

/YOGESH P PATEL/Primary Examiner, Art Unit 3772